Citation Nr: 1526698	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  12-04 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to July 1971.  He had service in the Republic of Vietnam.  He died in June 1998.  The appellant is his wife. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the St. Paul, Minnesota, regional office (RO) of the Department of Veterans Affairs (VA).  That decision denied the request to reopen the appellant's previously denied claim for service connection for the cause of the Veteran's death.  In April 2014, the Board granted the appellant's request to reopen the claim of service connection for the cause of the Veteran's death, and remanded the claim for further development.  It was returned to the Board in November 2014 when it was remanded once again.  It has now been returned for further appellate review.

In evaluating this case, the Board has not only reviewed the physical claims file but has also reviewed the file on the "Veterans Benefit Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 1998; the immediate cause of death was respiratory failure; due to carcinomatosis; due to carcinoma of the esophagus.  

2.  The Veteran's only service connected disability at the time of his death was post-traumatic stress disorder (PTSD), which did not cause or contribute to the cause of his death.  

3.  The diseases that caused the Veteran's death were not the result of a disease or injury in active service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.312, (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In the present case, prior to issuance of the rating decision on appeal, a September 2010 RO letter notified the appellant of the information and evidence needed to reopen a previously denied claim.  The letter also included the Hupp elements.  The duty to notify has been met.  

VA has also fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, obtaining medical nexus reviews.  All service and VA treatment records have been obtained.  The remands instructed that the Veteran's records be forwarded to a specialist in oncology in order to obtain an opinion regarding the etiology of the disability that led to the Veteran's death.  This has been accomplished.  

The most recent remand noted the appellant's address had changed.  It instructed that the new address be obtained and that all correspondence subsequent to February 2012 be remailed, particularly a request that the appellant submit a private medical she had referenced in the substantive appeal.  The record shows the new address has been obtained, the January 2015 supplemental statement of the case mailed to this address, and copies of the relevant correspondence included with the supplemental statement of the case.  Mail sent to this address has not been returned.  

The appellant has not responded to the request to submit the opinion she referenced in the substantive appeal.  In sum, there is no indication of additional notice or assistance that would be reasonably likely to assist the appellant in substantiating the claim. 

Cause of Death

The appellant contends that the carcinoma of the esophagus that led to the Veteran's death is the result of exposure to herbicides such as Agent Orange during active service.  She further contends that the Veteran's service connected PTSD aggravated the conditions that led to his cancer and thus played a role in his death.  

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

In a DIC claim based on cause of death, the first Caluza requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

If malignant tumors become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of tumors during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors are a disease listed in 38 C.F.R. § 3.303(b).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

A veteran who served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service; chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of the tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet App 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The service treatment records are completely negative for evidence of esophageal cancer or other difficulties with the digestive system.  The March 1971 separation examination was negative, and the Veteran denied all relevant symptoms on the medical history obtained at that time.  

The post service medical records show that the Veteran was seen for reports of frequent heartburn in August 1988.  He complained of recent dysphagia in September 1989.  An October 1989 note states that the Veteran had experienced progressive dysphagia over the last year.  A February 1990 summary states he had been seen on three recent occasions to evaluate his complaints.  A modified barium swallow had been normal on two occasions. 

A February 1990 note from the Dysphagia Team shows that the Veteran was told that a physical reason for his dysphagia could not be identified, but this did not rule out a physical basis for his problem.  The doctors suggested that the dysphagia be treated as a psychological problem for the present time.  An April 1990 VA treatment note shows Valium before meals was noted to improve his swallowing considerably.  In August 1990 he was diagnosed with dysphagia secondary to PTSD.  

The Veteran vomited blood in June 1991.  He had a history of peptic ulcer, and was to undergo an endoscopy to confirm.  

In July 1991 a history of recent upper gastrointestinal (GI) bleeding was noted.  The Veteran had undergone an endoscopy the previous week but the scope could not be passed further than 25 centimeters due to an esophageal stricture.  It was reported that two upper GI examinations in 1989 and 1990 had been negative.  The Veteran had been treated with Valium because of swallowing difficulties attributed to PTSD, but the examiner stated that if a stricture was identified on further evaluation, than this would change the way his swallowing difficulty was perceived.  The Veteran was presumed to have an ulcer but this could not be confirmed as the scope could not be passed beyond the 25 centimeters. 

In September 1991, the Veteran was reported to have a clinical history of Barrett's esophagus.  He underwent an endoscopy which showed moderate stricture and mild inflammation.  The stomach was normal and the duodenum had mild duodenitis.  The impression was upper esophagus stricture secondary to Barrett's.  

The Veteran was hospitalized for ulceration of the esophagus in November 1991.  He also had a history of an upper gastrointestinal bleed in June 1991, dysphagia and esophageal stricture with upper gastrointestinal negative in 1989 and 1990, and stricture at 20 centimeters with biopsy consistent with Barrett's esophagus, status post multiple dilations, with the most recent in November 1991.  Additional November 1991 records note that the Veteran had a swallowing difficulty due to PTSD but also had esophageal narrowing.  

In January 1992 it was reported that the Veteran had been seen for upper GI bleeding in November 1991.  An endoscopy found bleeding due to small esophageal ulcers.  

A July 1992 VA examination report states that the Veteran had a history of Barrett's esophagitis and that he required dilations of his esophagus the last four or five years for strictures.  Esophageal biopsies in July 1991, August 1991 and November 1991 had been negative, but in March 1992 a biopsy of esophageal ulcers showed intramucosal adenocarcinoma.  In late April and May 1992 he underwent total esophagectomy.  His stomach was hoisted into the thorax and anastomosed to the cephalad stump.  

The Veteran continued to require dilations every three weeks.  He had acid reflux on lying down or bending forward.  The Veteran also had a history of duodenal ulcer with a bleed in 1970.  A June 1991 upper GI bleed had been secondary to the esophageal ulcers.  The final assessment included status post total esophagectomy in May 1992 for adenocarcinoma of the esophagus in a Barrett's esophagus; history of recurrent esophageal strictures requiring prolonged periodic dilations for at least five or more years; clinical history of duodenal ulcer with bleed in 1970, and former June 1991 upper GI hemorrhage from esophageal ulceration.  

The Veteran was seen for additional upper GI bleeds in February 1994 and March 1995.  A bleeding artery was discovered and successfully treated in July 1996.  He also continued to be followed for dysphagia.  

April 1998 records show that metastases to the Veteran's liver had been identified.  A feeding tube was placed in May 1998.  A June 1998 VA hospital summary described the recurrence of the Veteran's esophageal cancer in April 1998, with right paratracheal mass and extensive liver metastases.  Recurrent adenocarcinoma was confirmed on biopsy.  There was also a history of a proximal duodenal ulcer with erosive gastritis.  The Veteran had been admitted after his feeding tube fell out and could not be replaced by him.  

The Veteran's death certificate shows that he died on June [redacted], 1998, which was two days after discharge from the VA hospital.  The immediate cause of death was respiratory failure.  This was due to carcinomatosis, which was due to carcinoma of the esophagus.  The place of death was at home.  An autopsy was not conducted. 

The Veteran's only service connected disability at the time of his death was PTSD.  This was rated as 70 percent disabling.  

In her February 2012, substantive appeal, the appellant reported that she was submitting an opinion from Dr. P. Sanders in which her reportedly said that he had eliminated all other potential causes of the fatal carcinoma, except exposure to Agent Orange.  He had reportedly also said that the Veteran died from adenocarcinoma and not squamous cell carcinoma.  As noted, the appellant has not submitted this opinion.

The claims folder to include all medical records was forwarded to a VA physician with experience in oncology in order to obtain medical opinions in this matter.  This was accomplished in January 2015.  After a review of the record, the examiner opined that the Veteran's exposure to herbicides in Vietnam is not related to, causative of, or contributory to his development of adenocarcinoma of the esophagus.  Furthermore, the adenocarcinoma was not caused by or a result of the Veteran's service connected PTSD, and the PTSD was not a principal or contributory cause of the Veteran's death.  

The January 2015 examiner explained that the Veteran's adenocarcinoma of the esophagus was from a malignant transformation of Barrett's esophagus, which was a metaplasia change of the lining of the esophagus.  The cause of the transformation was chronic tissue injury and the single prevailing causative factor was a prolonged history of gastroesophageal reflux disease (GERD).  The Veteran's form of esophageal metaplasia was described as long-segment Barrett's esophagus, which is typified by severe GERD with erosive esophagitis as was found on endoscopy with the Veteran.  Barrett's esophagus is considered to be a pre-malignant condition.  The Veteran also had a number of risk factors in addition to Barrett's esophagus.  However, neither Agent Orange nor PTSD was considered to be risk factors, much less causative or contributory.  His death from respiratory failure due to carcinomatosis from metastatic esophageal adenocarcinoma was not caused by, a result of, contributed to, or related to either Agent Orange or PTSD.  The examiner cited to several published sources in support of his opinion.  

The examiner continued to explain that the Veteran had a history of gastric ulcer in 1985, duodenal ulcer in 1987, and dysphagia that developed in 1989.  He explained that dysphagia is an open ended term that simply means difficulty in swallowing, and that there could be many causes.  The Veteran's dysphagia was initially presumed to be due to PTSD as no physical cause was initially found on endoscopy in 1989 and 1990.  However, a more careful endoscopy at a different facility discovered the strictures related to Barrett's esophagus.  Given the course of the Veteran's surgical treatment for cancer and his continued dysphagia, the examiner noted that there could be two different types of dysphagia; one due to PTSD and the other due to the strictures from Barrett's esophagus.  The examiner stated that these two causes were not related to, causative of, or contributory to the other.  

Finally, the examiner considered whether the Veteran actually had a duodenal ulcer in 1970, which would have been during service.  The examiner noted that this reference came from a 1992 examination report, and that the service treatment records were negative for a duodenal ulcer or any other significant finding.  He further noted that it was difficult to confirm a diagnosis of a duodenal ulcer, and if one had been diagnosed in service then there would be extensive records to show this and it would not have been ignored at separation.  The examiner believed that the 1992 medical team was likely referencing the 1987 ulcer.  A review of the service treatment records led the examiner to opine that the Veteran's death was not caused by, a result of, contributed to, or related to any in-service disease, event or injury.  The examination report concluded by citing to dozens of specific records in the claims folder.  

Analysis

The record confirms that the Veteran served in Vietnam.  He is therefore presumed to have been exposed to herbicides.  See 38 C.F.R. §§ 3.307, 3.309.  The element of an in-service disease or injury is thereby established.

However, esophageal cancer is not among the diseases that are presumed to be the result of herbicide exposure.  See 38 C.F.R. § 3.309(e).  There is no evidence of esophageal cancer during service or within one year of discharge from service, and the malignant tumors that result from carcinoma of the esophagus cannot be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Symptoms that were diagnosed as Barrett's esophagus were initially reported in 1989, and no previous history was reported at that time.  

Service connection for the cause of the Veteran's death may still be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, this is also not supported by the evidence. 

The January 2015 examiner opined that the Veteran's cancer of the esophagus was not related to either Agent Orange or to any injury or disease in active service.  The examiner noted that Agent Orange was not considered a risk factor for esophageal cancer, and he cited to several sources to support his opinion.  Instead, he believed that the cancer was the result of the Veteran's Barrett's esophagus.  There was no evidence of Barrett's esophagus or any other relevant GI finding in service or until many years after discharge from service, including a duodenal ulcer.  

Finally, the examiner opined that the Veteran's service connected PTSD was not related to his death.  He noted that the Veteran's dysphagia had initially been attributed to his PTSD.  However, he explained that the Veteran most likely had two separate and unrelated causes of dysphagia, and that PTSD did not cause or contribute to the development of the Barrett's esophagus that caused the cancer of the esophagus.  The examiner's final opinion that the Veteran's death was not caused by, a result of, contributed to, or related to any in-service disease, event or injury is unequivocal.  

This opinion is highly probative because it was based on an accurate history, was definitive and was supported by a rationale based on the history and medical and scientific knowledge.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the statement from Dr. Sanders as reported by the appellant.  Barrett's was not mentioned and it does not explain the basis for the purported conclusion that Agent Orange could cause adenocarcinoma of the esophagus.  This opinion is of less probative value than the detailed opinion supported by references to the record and medical sources submitted by the January 2015 examiner.  

The Board has reviewed the copy of the 2004 Board decision submitted by the appellant in support of her claim.  It must be noted that previous Board decisions are not precedential, and thus not binding.  The medical information and medical history in the 2004 decision differed from the Veteran in the current case in some key ways.  The Veteran in the 2004 decision did not have a preexisting history of Barrett's esophagus, while the January 2015 examiner suggests that the current Veteran's Barrett's esophagus was likely the key factor in the development of his cancer, although other risk factors were also noted.  

The weight of the evidence is against finding a link between the diseases that caused the Veteran's death and a disease or injury, including Agent Orange exposure, in service.  There is contention or evidence that a service connected disease or disability caused or contributed to the Veteran's death.  As the weight of the evidence is against the claim, reasonable doubt does not arise and the claim is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


